Title: From Thomas Jefferson to Nicholas van Staphorst, 13 December 1787
From: Jefferson, Thomas
To: Staphorst, Nicholas van



Sir
Paris Decemb. 13. 1787.

In consequence of a letter from Messrs. Fizeaux & co. containing a demand of ƒ51,000 due from the United states the 1st. day of next month, I have proposed to Mr. Adams the answering that demand from the produce of the loan going on in your hands and those of Messrs. Willincks. Having had the honor of a conference with your brother on that subject, I have addressed the inclosed letter to the joint commissioners of the loan, to know whether, with the approbation of Mr. Adams, we may count on them to effect this paiment. I will take the liberty of asking your personal and particular exertions in this case, as a failure to make this paiment might not only stop the progress of the loan now open in your hands, but defeat further views of the same nature which I have submitted to Congress, and of which I hope their approbation. If you conclude that this paiment can be made, it is essential that  Messieurs Fizeaux & co. be satisfied of it as early as possible. I have therefore desired them to confer with you.
I thank you for your particular attention to the demands I had made for the current expences of the legation of the U.S. here, which your brother has done me the favor to communicate to me. I have the honor to be with great esteem Sir your most obedient and most humble servant,

Th: Jefferson

